Pee OueiaM.
No facts were found by tbe trial judge and no finding was requested by tbe defendant wben tbe judgment absolute was entered on tbe scire facias against tbe surety. However, at tbe April Term, 1934, wben tbe scire facias was issued, tbe trial judge found as a fact tbat tbe defendant Prancb bad never failed to appear at any term of court while tbe case was pending and before it was finally disposed of. Tbe scire facias recites tbat tbe surety, R. T. Sides, “bad become bound as bail, . . . for tbe personal appearance at tbe said term of our court of said Marvin Branch.” Hence, it is obvious tbat tbe scire facias was apparently issued on tbe sole ground tbat tbe defendant Branch bad failed to make bis appearance as required by tbe terms of tbe bond.
Interpreting tbe record in tbe light of tbe findings of tbe judge at tbe April Term, 1934, tbat tbe defendant bad always appeared as required, it would seem tbat tbe judgment absolute rendered was not justified.
Error.